              Case 1:20-cv-00452-SAB Document 13 Filed 12/14/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   ROEUTH PAO,                                    Case No. 1:20-cv-00452-SAB

12                  Plaintiff,                      ORDER ADVISING PARTIES OF LIFTING
                                                    OF STAY OF ACTION
13           v.

14   COMMISSIONER OF SOCIAL
     SECURITY,
15
                    Defendant.
16

17

18          On March 29, 2020, Roeuth Pao (“Plaintiff”) filed this action seeking judicial review of a

19 final decision of the Commissioner of Social Security (“Commissioner”) denying his application
20 for disability benefits pursuant to the Social Security Act. (ECF No. 1.)

21          On April 14, 2020, General Order Number 615 issued staying all Social Security actions

22 filed after February 1, 2020 until the Commissioner may begin normal operations at the Office of

23 Appellate Hearings Operations and may resume preparation of a certified copy of the

24 administrative record. E.D. Cal. G.O. No. 615. After the Commissioner had been served at the

25 order of the Court, an order was filed notifying the parties that pursuant to General Order

26 Number 615, this action was stayed, and that the stay would be automatically lifted when the
27 Commissioner files the certified copy of the administrative record. (ECF No. 9.) On December

28 11, 2020, the Commissioner filed a certified copy of the administrative record. (ECF No. 12.)


                                                    1
              Case 1:20-cv-00452-SAB Document 13 Filed 12/14/20 Page 2 of 2


 1          Accordingly, the parties are HEREBY NOTIFIED that the stay of this matter has been

 2 lifted with the filing of the Administrative Record. Further, IT IS HEREBY ORDERED that the

 3 parties shall proceed according to the scheduling guidelines contained within the scheduling

 4 order issued on March 31, 2020. (ECF No. 5.)

 5
     IT IS SO ORDERED.
 6

 7 Dated:     December 14, 2020
                                                      UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                  2
